Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-422
                       Lower Tribunal No. 07-26181
                          ________________


                       Maria J. Llerena-Molina,
                                  Appellant,

                                     vs.

                     HSBC Bank USA, N.A., etc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Barbara Areces, Judge.

     Maria J. Llerena-Molina, in proper person.

     Aldridge | Pite LLP, and Zachary Ullman and Julia Poletti (Delray
Beach), for appellee.


Before EMAS, LINDSEY and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Arsali v. Chase Home Fin. LLC, 121 So. 3d 511, 519

(Fla. 2013) (“[J]udgments pertaining to set asides of judicial foreclosure sales

are now, as they always have been, subject to review by way of an abuse of

discretion standard”); Venezia v. Wells Fargo Bank, 306 So. 3d 1096, 1097-

98 (Fla. 3d DCA 2020) (“[T]he law is well-established that an objection to a

foreclosure sale must be directed toward conduct that occurred at, or was

directly related to, the foreclosure sale”) (citing IndyMac Fed. Bank FSB v.

Hagan, 104 So. 3d 1232, 1236 (Fla. 3d DCA 2012) (“Florida case law is clear

that the substance of an objection to a foreclosure sale under section

45.031(5) must be directed toward conduct that occurred at, or which related

to, the foreclosure sale itself”).




                                       2